DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment
In the amendment filed on 04/18/2022, Applicant canceled claims 7, 9, 10, and 20 and amended claims 1, 3, 4, 8,16, and 22. Claims 1-6, 8, 16, 17, 19, and 21-25 are pending and are examined.

Withdrawn claim rejections and objections
Claim Objections
The objection to claim 16 is withdrawn in view of the amendment to the claim.

Claim Rejections - 35 USC § 112
The rejection of claims 1-10, 16, 17, and 19-25 under 35 U.S.C. 112(a) or 35 U.S.C.112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view to the amendments to the claims.

Claim Rejections - 35 USC § 102
The rejection of claims 1-4, 17, 19, and 22-23 under 35 U.S.C. 102(a)(1) as being anticipated by Thielemans is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
The rejection of claims 5, 7, and 8 under 35 U.S.C. 103 as being unpatentable over Thielemans et al. in view of Podack et al. is withdrawn in view of the amendments to the claims. 
The rejection of claims 9, 10, 16, 24, and 25 under 35 U.S.C. 103 as being unpatentable over Thielemans et al. in view of Damschroder et al. is withdrawn in view of the amendments to the claims. 

New claim rejections necessitated by amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 16, 17, 19, and 21-25  are rejected under 35 U.S.C. 103 as being unpatentable over Podack et al. in view of Thielemans et al. and Damschroder et al.(all cited previously).
The claims are drawn to a method for treating a tumor in a subject, comprising intratumorally delivering an effective amount of a composition comprising an expression vector that comprises a first nucleotide sequence encoding a secretable gp96-immunoglobulin fusion protein which lacks the gp96 KDEL (SEQ ID NO:3) sequence, and a second nucleotide sequence encoding a T cell costimulatory fusion protein, by electroporation, wherein the T cell costimulatory fusion protein is OX40L-lg, or a portion thereof that binds to OX40. the lg tag in the gp96-lg fusion protein comprises the Fc region of human lgG1, lgG2, lgG3, lgG4, lgM, lgA, or lgE and the method enhances CD8+ T cell cross-priming to tumor neo-antigens. the OX40L-Ig fusion, may comprise the Fc region of human IgG1-4, IgM, IgA or IgE. The method further comprises administering an antibody against PD-1.
Podack et al. disclosed a composition or vaccine comprising gp96-Ig as an adjuvant and antigen carrier for CD8+ cytotoxic T lymphocyte (CTL) generation. The antigen in the composition comprises HIV or SIV antigens, for example, capsid antigens, glycoproteins, envelope antigens, nuclear antigens, or combinations thereof. The combination composition in some embodiments comprises isolated cells which release gp96-Ig over a period of time. The cells can be from any source, including donor derived or cell-lines ([0008]). A fusion protein comprising gp96-Ig, fused or linked to an immunogen is secreted from a mammalian cell. The gp96-Ig was genetically engineered as a fusion protein by replacing the KDEL sequence of gp96 with Fc of IgG1 and secreted by cells containing the antigens of interest, to study the molecular and cellular mechanisms of CTL induction in animal models and as cancer vaccines in IRB/OBA/FDA approved clinical trials. Secreted gp96-Ig was a powerful adjuvant for MHC I cross presentation of gp96-chaperoned peptides and CTL priming and adjuvant for MHC II presentation of protein antigens and antibody production. The unique properties and immunogenicity of cell secreted gp96-Ig was used to evaluate it as protective vaccine against SIVmac251 infection ([0147]).  The molecule can be encoded by an expression vector in a cell, preferably a mammalian cell. The cell can be obtained from a patient, which is cultured ex-vivo; the cell is contacted with the expression vector; cells producing the molecule are then re-infused into the patient, via any mode ([0008], [0065]). The immunoglobulin (Ig) or nucleic acids thereof fragment thereof, comprises IgG, IgA, IgD, IgM, IgE, or fragments thereof (Fc, Fab, F(ab')2, VH, VL) ([0050]). The secreted heat shock protein gp96 can serve as the adjuvant for CD8 CTL priming/expansion. The cellular gp96-Ig vaccine approach is also used for different targets such as cancers (breast, non-small cell lung, bladder, ovarian cancer) ([0156]).
 The reference is silent about using T cell stimulators (such as OX40L) and delivering nucleotide sequences by electroporation.
Thielemans established that the T cell stimulatory capacity of antigenic-peptide pulsed APCs or APCs can be greatly enhanced by providing them with specific molecular adjuvants in the form of a mixture of mRNA or DNA molecules encoding the
immunostimulatory factor CD40L either in vivo or in vitro ([0008]). The stimulation with immunostimulatory factors can be done through co-electroporation or other means of introducing the mRNA or DNA molecules into the APCs, such as DCs. The method used for in vitro introduction of said mRNA or DNA molecules in APCs or DCs is selected from the group consisting or comprising of: (co)electroporation, viral transduction, lipofection and transfection of mRNA or DNA encoding the immunostimulatory antigens. The stimulation with immunostimulatory factors can also be done in vivo (in situ) through intratumoral injection of mRNA or DNA molecules encoding said immunostimulatory factors and optionally the tumor antigen mRNA, DNA. Direct administration of mRNAs encoding immunostimulatory factors CD40L, induces maturation of the APCs or DCs in situ, enabling them to present target specific antigens and elicit a genuine immune response against the target. This was tested either using co-administration of target specific antigens, or without or it was found that the antigens present in the tumor environment were sufficient to provoke a specific immune response towards the tumor.
Also direct injection of the mRNAs encoding immunostimulatory factors into the tumor not only induced an immune response towards the tumor, but also towards other, peripheral tumors ([0009], [0014], [0021], claims 2, 4, 5, 10, 11, 12, 13). Thus the reference provides a method of vaccinating, or inducing an immune-response in a subject, by intranodal, intradermal, subcutaneous, intratumoral injection or intravenous administration of mRNA or DNA encoding the immunostimulatory factor CD40L and one or more of CD70 and caTLR4, optionally in combination with antigens or mRNA or DNA molecules encoding target-specific antigens derived from a tumor cell ([0023]). Further, the reference disclosed that immunotherapy agents comprising the steps of: a) obtaining or providing APCs, b) in vitro modifying said pool of APCs of step a) with at least 2 immunostimulatory molecules  and c) in vitro modifying the pool of APCs from step b) such that they present target specific antigen derived epitopes. The cells may be additionally injected for treatment of tumors ([0028]-[0037]).
Damschroder teaches methods of treating cancer using OX40L huIgG4 fusion polypeptide subunits comprising a human IgG4 Fc domain, a trimerization domain, and the receptor binding domain of Ox40 ligand, where the fusion polypeptide subunits can self-assemble into hexameric proteins (abstract, [0032]-[0033]). The hexameric protein, upon co-administration with a vaccine antigen to a subject, can increase CD4+ central memory (cM) T-cell proliferation, effector memory (eM) CD8+T cell proliferation, NK cell proliferation, and/or B cell proliferation ([0022][0024], claim 54).
The reference further teaches that use of OX disclosure provides a method of use of OX40L huIgG4 fusion polypeptide induce the expression of PD-1 on T cells ([0036]). The expression of PD-1 would dampen the immunogenic effect of the immunostimulatory and thus a skilled artisan would need to also add PD-1 checkpoint inhibitor for a more robust response. it is a known technique to use anti-PD-1 inhibitors to enhance the immunotherapeutic approaches in cancer treatment.
It would have been obvious for a person of ordinary skill in the art at the time that the invention was filed to have combine the teachings of  Podack et al., Thielemans et al. and Damschroder et al. and treat tumors with the intratumoral delivery of nucleotides encoding for a secretable gp96-lg fusion protein and an OX40L-Ig fusion protein with a
reasonable expectation of success. This is because the secreted gp96-Ig vaccination
regimen was demonstrated as a superior approach for CD8 CTL priming/expansion and adding a second nucleotide sequence encoding a an OX40L huIgG4 fusion polypeptide would have been routine in the art as indicated by Damschroder et al. which offer the rationale for using OX40L-Ig in vaccinations.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647


/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647